               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                             CAUSE NO. 1:19CR49-LG-JCG-2

ALBERT PAULINO LEAL

    ORDER DENYING MOTION TO DISMISS OR IN THE ALTERNATIVE TO
                UNSEAL GRAND JURY TRANSCRIPT

       BEFORE THE COURT is the [47] Motion to Dismiss or in the Alternative to

Unseal Grand Jury Transcript filed by Defendant Albert Paulino Leal. The Motion

argues that the charges1 against Leal should be dismissed because the testimony

given by Agent Lee Robinson at Leal’s detention hearing – in which the agent spoke

to the content of recorded conversations to which Leal was a party – is not an

accurate reflection of the communications between Leal and a confidential

informant. Leal contends that the recordings do not reflect him even once agreeing

to accept drugs in exchange for his vehicle, contrary to the agent’s hearing

testimony. Alternatively, Leal argues the transcript of the Grand Jury hearing that

led to his indictment should be unsealed.

       The Government filed a Response in Opposition, which states (1) that the

Government has since provided to Leal’s counsel the grand jury transcript, (2) the



1Defendant was initially arrested on the basis of a criminal complaint charging him
with conspiracy to possess with intent to distribute 500 grams or more of cocaine.
He was later indicted on one count of conspiracy to possess with intent to distribute
5 kilograms or more of cocaine and one count of aiding and abetting his co-
defendant’s possession with intent to distribute 5 kilograms or more of cocaine.
Government only became aware of the audio and video recording of the supposed

meeting between Leal and the confidential informant during which Leal exchanges

an automobile for drugs on June 14, 2019 and promptly made the recording

available to Leal’s counsel, and (3) that the evidence has no bearing on the facial

validity of an indictment. Because the Government turned over the grand jury

transcript to Leal counsel’s, Leal’s request to unseal the transcript is now moot.

       The Court turns next to Leal’s argument for dismissal. “The propriety of

granting a motion to dismiss an indictment . . . is by-and-large contingent upon

whether the infirmity in the prosecution is essentially one of law or involves

determinations of fact.” United States v. Guthrie, 720 F. App’x 199, 201 (5th Cir.),

cert. denied, 138 S. Ct. 2590 (2018) (quoting United States v. Fontenot, 665 F.3d 640,

644 (5th Cir. 2011)). Thus, “the indictment is to be tested not by the truth of its

allegations but ‘by its sufficiency to charge an offense’ . . . since the allegations

contained in the indictment must be taken as true.” United States v. Mann, 517

F.2d 259, 266 (5th Cir. 1975) (quoting United States v. Sampson, 371 U.S. 75, 78-79

(1962)). “A defendant may not properly challenge an indictment, sufficient on its

face, on the ground that the allegations are not supported by adequate evidence, for

an indictment returned by a legally constituted and unbiased grand jury, if valid on

its face, is enough to call for trial of the charge on the merits.” Id. (citing Costello v.

United States, 350 U.S. 359, 363 (1956)). Leal’s motion to dismiss the indictment is

based solely on asserted factual infirmities. He may contest these criminal charges

at trial. His request to dismiss the indictment is therefore denied.



                                            -2-
      IT IS THEREFORE ORDERED AND ADJUDGED that the [47] Motion to

Dismiss or in the Alternative to Unseal Grand Jury Transcript filed by Defendant

Albert Paulino Leal is DENIED. Insofar as his motion seeks to unseal the grand

jury transcript, that request is MOOT.

      SO ORDERED AND ADJUDGED this the 2nd day of July, 2019.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -3-
